By the Court.
A contract stipulating for the payment of $1000 in goods, and nothing further, would be construed to mean goods at the market price. Upon failure to deliver the goods, the amount recoverable would be $1000 ; because that would be the market value of the goods contracted for.
But if the parties stipulate for a different mode of estimating the goods, the amount or quantity to be delivered will be ascertained by the measure thus provided. One thousand dollars in goods at trade prices would call for such quantity of goods as, estimated by that standard of value, would amount to $1000. Upon breach, the amount recoverable in money would be the market value of the quantity of goods thus called for by the contract. That would vary from the gross nominal sum, in the same ratio that the market prices varied from trade prices at the time of breach. If trade prices were so arranged that a uniform rate of discount would indicate the market price, then the market value in money of the entire contract would be obtained by the same proportionate deduction from its nominal amount.
In this case, the market value is found by the jury of such a quantity of goods as, at trade prices, would amount to $1000; and for that sum only is the plaintiff entitled to recover as dam ages in money.

JExceptions overruled